Citation Nr: 0917204	
Decision Date: 05/07/09    Archive Date: 05/12/09

DOCKET NO.  03-08 648A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for cancer of the right 
breast.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The appellant had certified active service from November 1985 
to October 1987 along with additional periods of duty with 
the US Naval Reserve.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a September 2001 rating decision of 
the Seattle, Washington, Regional Office (RO), of the 
Department of Veterans Affairs (VA), which, in pertinent 
part, denied service connection for cancer of the right 
breast.  In July 2005, the appellant was afforded a 
videoconference hearing before the undersigned Acting 
Veterans Law Judge.  A transcript of that hearing was 
prepared and has been included in the claims folder for 
review.  

In October 2005, the Board remanded the appellant's claim to 
the RO for additional action.  The claim was returned to the 
Board for review.  Notwithstanding the previous development, 
the claim was once again remanded in March 2008 for the 
purpose of obtaining a medical opinion concerning the 
etiology of the appellant's cancer.  That opinion has been 
obtained and the claim has since been returned to the Board 
for review.  


FINDINGS OF FACT

1.  The VA has fulfilled, to the extent possible, its notice 
and duty to assist duties to the appellant by obtaining and 
fully developing all relevant evidence necessary for the 
equitable disposition of the issue addressed in this 
decision.

2.  The most probative evidence of record, consisting of a 
July 2008 opinion of the Chief of Oncology at the VA Medical 
Center, concluded that it was more likely than not that the 
appellant's breast cancer existed while the appellant was on 
active duty.  

CONCLUSION OF LAW

Breast cancer was incurred in military service.  38 U.S.C.A. 
§§ 1101, 1110 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 
3.304 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).

The Board finds that the Agency of Original Jurisdiction 
(AOJ) has substantially satisfied the duties to notify and 
assist, as required by the VCAA.  To the extent that there 
may be any deficiency of notice or assistance, there is no 
prejudice to the appellant proceeding with this issue given 
the favorable nature of the Board's decision with regard to 
the issue of service connection for breast cancer.

Under 38 U.S.C.A. §38 U.S.C.A. § 1110 (West 2002) and 38 
C.F.R. § 3.303(b) (2008), service connection may be awarded 
for a "chronic" condition when:  (1) a chronic disease 
manifests itself and is identified as such in service (or 
within the presumption period under 38 C.F.R. § 3.307) and 
the appellant presently has the same condition; or (2) a 
disease manifests itself during service (or during the 
presumptive period), but is not identified until later, and 
there is a showing of continuity of related symptomatology 
after discharge, and medical evidence relates that 
symptomatology to the appellant's present condition.  Savage 
v Gober, 10 Vet. App. 488, 495-98 (1997).  To grant service 
connection, it is required that the evidence shows the 
existence of a current disability, an in-service disease or 
injury, and a link between the disability and the in-service 
disease or injury.  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).  This principle has been repeatedly reaffirmed by the 
United States Court of Appeals for the Federal Circuit, which 
has stated that ". . . a veteran seeking disability benefits 
must establish . . . the existence of a disability [and] a 
connection between the veteran's service and the 
disability."  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

In addition, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service-connected.  38 C.F.R. § 3.310 (2008).  The United 
States Court of Appeals for Veterans Claims, hereinafter the 
Court, has held that when aggravation of a appellant's 
nonservice-connected disability is proximately due to or the 
result of a service-connected disease or injury, it too shall 
be service-connected.  Allen v. Brown, 7 Vet. App. 439, 446 
(1995).

The Court has further held that ". . . where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence is required."  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); see also 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992) (The Court 
held that a witness must be competent in order for his 
statements or testimony to be probative as to the facts under 
consideration).  The Court has also held that "Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability.  In the absence of proof of a present disability 
there can be no valid claim."  Brammer v. Brown, 3 Vet. App. 
223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 
141, 143-44 (1992).  Moreover, service connection connotes 
many factors, but basically, it means that the facts, as 
shown by evidence, establish that a particular injury or 
disease resulting in disability was incurred coincident with 
service.  A determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease in service.  See Pond v. West, 12 Vet. 
App. 341 (1999); Watson v. Brown, 4 Vet. App. 309, 314 
(1993).

The appellant has come before the VA claiming that she 
developed breast cancer while she was on active duty in the 
US Navy.  In conjunction with her claim, a VA internist 
reviewed the incomplete record and proffered the following in 
October 2006.  He stated that he was unable to determine when 
the appellant's breast cancer began.  He further concluded 
that he could not say with any certainty whether her cancer 
began while the appellant was on active duty or while she was 
performing active duty for training.  Another opinion was 
sought by the Board in March 2008.  The Chief of Oncology of 
the local VA Medical Center (VAMC) reviewed the appellant's 
complete claims folder and then proffered the below opinion:

[The appellant] is a patient who has been 
under my care for breast cancer for 
several years.  I have reviewed her 
medical records frequently and done so 
again recently.  I am aware that her 
period of active duty was from 1980 to 
1987.  She presented with metastatic 
breast cancer in 1997 at another 
institution.  Her case is very unusual in 
that she has remained alive and with no 
evidence of progression of breast cancer 
for many years on hormone treatment 
alone.  Because of the long-standing 
nature of her disease and its unusual 
course, I feel that it is as likely as 
not that the condition of breast cancer 
existed, but was not detected, during her 
course of active duty.  (Emphasis added.)

Additional medical opinions that contradict the July 2008 are 
not of record.  

The Board must weigh the credibility and probative value of 
the medical opinions, and in so doing, the Board may favor 
one medical opinion over the other.  See Evans v. West, 12 
Vet. App. 22, 30 (1998) (citing Owens v. Brown, 7 Vet. App. 
429, 433 (1995)); see also Wensch v. Principi, 15 Vet. App. 
362, 368 (2001) (it is not error for the Board to favor the 
opinion of one competent medical expert over that of another 
when the Board gives an adequate statement of reasons and 
bases for doing so).  The Board must account for the evidence 
it finds persuasive or unpersuasive, and provide reasons for 
rejecting material evidence favorable to the claim.  See 
Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  In 
determining the weight assigned to this evidence, the Board 
also looks at factors such as the health care provider's 
knowledge and skill in analyzing the medical data.  See 
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); see also 
Black v. Brown, 10 Vet. App. 279, 284 (1997).

In the recent case of Nieves- Rodriguez v. Peake, 22 Vet. 
App. 295 (2008), the Court held that a claims file review, as 
it pertains to obtaining an overview of a veteran's medical 
history, is not a requirement for private medical opinions.  
A review of the claims file by a VA examiner, without more, 
does not automatically render the VA examiner's opinion 
competent or persuasive since the claims file is a tool to 
assist in familiarity for the physician with the claims file, 
and conversely a private medical opinion may not be 
discounted solely because the opining clinician did not 
review the claims file as  there are other means by which a 
physician can become aware of critical medical facts, such as 
a history of  treating the veteran for an extended period of 
time and/or reviewing pertinent medical literature.  The 
relevant focus is not on whether the clinician had access to 
the claims file, but instead on whether the clinician was 
"informed of the relevant facts" in rendering a medical 
opinion.  Thus, when VA refers to facts obtained from review 
of the claims file as a basis for crediting one expert 
opinion over another, it is incumbent upon VA to point out 
those facts and explain why they were necessary or important 
in forming the appropriate medical judgment.  Certainly, the 
particular medical information contained in a claims file may 
have significance to the process of formulating a medically 
valid and well-reasoned opinion.  The Court further held that 
a medical opinion that contains only data and conclusions is 
not entitled to any weight and a review of the claims file 
cannot compensate for lack of the reasoned analysis required 
in a medical opinion, which is where most of the probative 
value of a medical opinion comes is derived.  See Hernandez-
Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990).  In sum, in Nieves- 
Rodriguez, the Court indicated that it is the factually 
accurate, fully articulated, sound reasoning for the 
conclusion, not the mere fact that the claims file was 
reviewed, that contributes probative value to a medical 
opinion.  

In this instance, there is a VA medical opinion that might be 
considered equivocal in nature in that the examiner stated 
that he could not say with any certainty when the appellant's 
breast cancer began.  As such, the probative value is 
diminished.  See Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).  However, the oncology opinion that follows the VA 
medical opinion that was not equivocal, vague, or ambiguous.  
The second opinion clearly states that the appellant's breast 
cancer began while she was on active duty.  This physician 
was familiar with the appellant, her history, and her care.  
The VA physician is an expert in oncology.  As such, this 
opinion is more probative.  See Prejean v. West, 13 Vet. App. 
444, 448-9 (2000) (Factors for assessing the probative value 
of a medical opinion include the thoroughness and detail of 
the opinion.).  As such, service connection for breast cancer 
is warranted in this case.  


ORDER

Entitlement to service connection for cancer of the right 
breast is granted.  



____________________________________________
J. CONNOLLY
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


